DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 AND 01/11/2021 have been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 01/11/2021. Claims 1-18 pending an office action on merits  follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,6,8, 10-12, 15, 17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Shunichi et al. (EP2364013 A2) (Shunichi, hereafter).
Regarding claim 1, Shunichi discloses (page 4, paragraph 21 - page 7, paragraph 50; figures 1-6, 8-11, 13, 14, 15) an apparatus for illuminating objects in an area, in the form of an information processing apparatus (10),- an imaging device (12, figs. 1, 3, 4) configured to capture an image of said area (51, fig. 2) and generate a first signal representative of said captured image, (page 4, paras. 21-23; page 5, par. 27; figs. 1-4)- a processing unit (CPU, 14, figs. 3, 4) in signal communication with said imaging device (12) and configured to: (page 5, paras. 27-35; figs. 3-4) - receive said first signal (the signal from the image capturing device 12 to the analyzing unit 102 of figure 4),- process (102) said first signal by an image recognition and edge detection algorithm to identify one or more shapes bounded by edges in said acquired image, (page 5, par. 34; page 6, paras. 40, 42, 43; figs. 4, 6, 8, 9) and- process (102) said acquired image by uniformly filling each identified shape with a first color, and uniformly filling the parts of said acquired image external to said edges with a second color to generate a second signal representative of the processed image, (page 5, par. 34; page 6, paras. 37, 40, 42, 43; figs. 4-6, 8, 9) - an image projection device (13, fig. 4) in signal communication with said imaging unit (14) and configured to: (from page 5, par. 34 to page 6, par. 43; figs. 4-6, 8, 9)- receive said second signal (from the emission unit 104 of figure 4), and - generate a light beam representative of the processed image, (page 5, par. 36, fig. 5) - direct said light beam to said area (page 5, par. 36, fig. 5).
Regarding claim 2,   Shunichi discloses wherein: said light beam comprises light areas and dark areas (π42-π45), the portions with said first color in the processed image correspond to said light areas of said light beam (π42, lines 20-25, white region), the portions with said second color in the processed image correspond to said dark areas of said light beam (π42, lines 30-35 and π43, black pixels), whereby said image projection device illuminates the inside of the edges of the shapes so identified .
Regarding claim 3  Shunichi discloses wherein said first color is white and said second color is black (π42-π43).
Regarding claim 6,  Shunichi discloses (Figure 6) wherein: the light beam generated by said image projection device reproduces the processed image on said area (π40).
Regarding claim 8,  Shunichi discloses wherein: said processing unit (102) is also configured to process said first signal to detect the texture of the areas inside the edges of the identified shapes (page 5, par. 34; page 6, paras. 40, 42, 43; figs. 4, 6, 8, 9), said second signal comprising information representative of said detected texture, said image projection device is configured to adjust the illumination of the light beam generated according to the detected texture (page 5, par. 34; page 6, paras. 37, 40, 42, 43; figs. 4-6, 8, 9).
Regarding claims 10-12, 15, 17, the same arguments presented for claims 1-3, 6 and 8 apply to mutatis mutandis against the subject matter of these corresponding method claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 , 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Shunichi et al. (EP2364013 A2) (Shunichi, hereafter) in view of  Gilbert (US 2015/0036023 A1) .
Regarding claims 4 and 13, Shunichi discloses the device and method set forth above (see rejection claims 1 and 10).  Shunichi fails to explicitly disclose wherein: said imaging device is configured to be activated to capture said image of said area under uniform illumination of said area (claim 4 and 13).
Gilbert discloses (Figure 1-2) a lighting system wherein imaging  capture device (114) (ICD) captures from the subject (102) an image wherein Illumination system (108) includes one or more light sources disposed to sufficiently illuminate subject (102) in order to allow ICD (114) to  convert the optical image to data and communicate the image data to image processing system (116)  with an image with enough detail for high quality reproduction (π32-π33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus/method of Shunichi wherein: said imaging device is configured to be activated to capture said image of said area under uniform illumination of said area in order to provide an image with enough detail for high quality reproduction as disclosed by Gilbert.
Regarding claim 18,  Shunichi discloses (page 4, paragraph 21 - page 7, paragraph 50; figures 1-6, 8-11, 13, 14, 15) an apparatus for illuminating objects in an area, in the form of an information processing apparatus (10),- an imaging device (12, figs. 1, 3, 4) configured to capture an image of said area (51, fig. 2) and generate a first signal representative of said captured image, (page 4, paras. 21-23; page 5, par. 27; figs. 1-4)- a processing unit (CPU, 14, figs. 3, 4) in signal communication with said imaging device (12) and configured to: (page 5, paras. 27-35; figs. 3-4) - receive said first signal (the signal from the image capturing device 12 to the analyzing unit 102 of figure 4),- process (102) said first signal by an image recognition and edge detection algorithm to identify one or more shapes bounded by edges in said acquired image, (page 5, par. 34; page 6, paras. 40, 42, 43; figs. 4, 6, 8, 9) and- process (102) said acquired image by uniformly filling each identified shape with a first color, and uniformly filling the parts of said acquired image external to said edges with a second color to generate a second signal representative of the processed image, (page 5, par. 34; page 6, paras. 37, 40, 42, 43; figs. 4-6, 8, 9) - an image projection device (13, fig. 4) in signal communication with said imaging unit (14) and configured to: (from page 5, par. 34 to page 6, par. 43; figs. 4-6, 8, 9)- receive said second signal (from the emission unit 104 of figure 4), and - generate a light beam representative of the processed image, (page 5, par. 36, fig. 5) - direct said light beam to said area (page 5, par. 36, fig. 5).
Shunichi fails to explicitly disclose wherein: said imaging device is configured to be activated to capture said image of said area under uniform illumination of said area.
Gilbert discloses (Figure 1-2) a lighting system wherein imaging  capture device (114) (ICD) captures from the subject (102) an image wherein Illumination system (108) includes one or more light sources disposed to sufficiently illuminate subject (102) in order to allow ICD (114) to  convert the optical image to data and communicate the image data to image processing system (116)  with an image with enough detail for high quality reproduction (π32-π33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus/method of Shunichi wherein: said imaging device is configured to be activated to capture said image of said area under uniform illumination of said area in order to provide an image with enough detail for high quality reproduction as disclosed by Gilbert.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Shunichi et al. (EP2364013 A2) (Shunichi, hereafter) in view of  Gilbert (US 2015/0036023 A1)  and in further view of Moler (US 5,142,592).
Regarding claim5 and 14, Shunichi as modified by Gilbert discloses the device and method set forth above (see rejection claims 4 and 13).  Shunichi as modified by Gilbert fails to explicitly disclose wherein, said processing unit is configured to create a uniform image of a rectangular white background, said image projection device is configured to generate a uniform light beam representative of said background image and direct the uniform light beam on said area, said imaging device is 




    PNG
    media_image1.png
    451
    492
    media_image1.png
    Greyscale

      Moler discloses  (Figures 3A-3B)  as is seen in FIG. 3A, an image (40) includes a white background (41) having a generally centered black rectangular image element (42). Image element (42) is bounded by a pair of parallel edges (43) and (44) on each side and a pair of parallel top and bottom edges 45 and 46 respectively. In accordance with the above described operation, the present invention method applies the video information to a step 31 in which a LOG image is generated in accordance with the above described Laplacian of Gaussian edge detection operator. Thereafter, at a method step 32, the sign changes of the LOG signal are detected to produce a zero-crossing image signal which defines the detected edges of the image. FIG. 3B sets forth an exemplary edge detected image corresponding to image 40. Edge detected image (40) defines a white background (41) having parallel side edges (50) and (51) and parallel top and bottom edges (52) and (53) (column 7, lines 15-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further  modify the apparatus/method of Shunichi wherein, said processing unit is configured to create a uniform image of a rectangular white background, said image projection (Column 3, lines 50-55) as disclosed by Moler.
Claims 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Shunichi et al. (EP2364013 A2) (Shunichi, hereafter) in view of Kitamura et al. (EP2466541 A2) (Kitamura, hereafter).
Regarding claims 7 and 16, Shunichi discloses the device and method set forth above (see rejection claims 1 and 10).  Shunichi fails to explicitly disclose wherein: said image projection device is configured to: detecting the distance between said image projection device and each shape identified in said captured image, adjusting the illumination of the light beam generated as a function of the detected distance (claim 7 and 16);
Kitamura discloses the circular-region size estimation unit 182 estimates the size of a circular region at the coordinates of the initial candidate points; it is possible to fairly estimate the size of a circular region on the basis of the distance information from within the image thus obtaining the means to deduce the boundaries for the assigned pixel regions for picture formation (π74-π81) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus/ method of Shunichi wherein: said image projection device is configured to: detecting the distance between said image projection device and each shape identified in said captured image, adjusting the illumination of the light beam generated as a function of the detected distance to favorably obtain the size and shape of various objects with greater efficiency (π7) as disclosed by Kitamura.
Regarding claim 9,  Kitamura discloses that the Canny Algorithm is what that is well known in the art (π24). Therefore it would have been obvious to one of ordinary skill in the art before the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879